           Case 2:20-cv-01946-APG-NJK Document 30 Filed 01/28/21 Page 1 of 1




 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5
                                        DISTRICT OF NEVADA
 6
 7
     YEHUDA IZMAGRISTO,                                      Case No.: 2:20-cv-01946-APG-NJK
 8
             Plaintiff(s),                                                 ORDER
 9
     v.
10
     EXPERIAN INFORMATION SOLUTIONS,
11   INC., et al.,
12           Defendant(s).
13          Pending before the Court is an order to show cause why the case should not be dismissed
14 based on Plaintiff’s violation of the local rules, failure to comply with a Court order, and failure to
15 prosecute this case. Docket No. 23. Plaintiff’s response explains in a single sentence that
16 Plaintiff’s counsel had communication difficulties while changing law firms. Docket No. 27. The
17 response is woefully insufficient, as attorneys are expected to make appropriate arrangements to
18 comply with their obligations to the Court, the opposing party, and their clients. No explanation
19 is provided as to why Plaintiff’s counsel failed to do so here.
20          Attorney Robert M. Tzall is hereby ADMONISHED. The Court expects strict compliance
21 with its orders and all governing rules moving forward. Failure to do so may result in the
22 imposition of sanctions.
23          A joint proposed discovery plan must be filed by February 2, 2021.
24          IT IS SO ORDERED.
25          Dated: January 28, 2021
26                                                                ______________________________
                                                                  Nancy J. Koppe
27                                                                United States Magistrate Judge
28
                                                      1
